DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher B. Anderson on 1/27/2022.

The application has been amended as follows: 

Claim 1 now recites:
(Currently Amended) A motor operated compressor, comprising:
a main housing;
a rear housing coupled to the main housing and comprising a first space;
an electric motor unit disposed in an inner space of the main housing;
a rotation shaft coupled to the electric motor unit and being configured to rotate;
a fixed scroll disposed in the inner space of the main housing, the fixed scroll comprising a fixed end plate portion and a fixed wrap disposed on a side surface of the fixed end plate portion;
an orbiting scroll disposed between the fixed scroll and the rear housing, the orbiting scroll 
engage with the fixed wrap to form a compression chamber having a discharge side in fluid communication with the first space, and  
perform an orbiting movement with respect to the fixed scroll; and
a first sealing portion configured to surround the first space to form a second space on an outer edge of the first space,
wherein the second space comprises: 
a first region disposed between an axial side surface of the orbiting end plate portion and the rear housing; and
a second region disposed between an outer circumferential surface of the orbiting end plate portion and an inner circumferential surface of the fixed scroll, [[and]] 
wherein the first region is in fluid communication with the second region, and
wherein the rear housing further comprises: 
an intermediate pressure space portion having a predetermined depth from an opening side end surface facing the main housing to form the second space;
a discharge pressure space portion having a predetermined depth from the intermediate pressure space portion, wherein the first sealing portion is disposed between the discharge pressure space portion and the intermediate space portion to form the first space;
an annular protrusion disposed between the intermediate pressure space portion and the discharge pressure space portion;
a sealing member disposed in the annual protrusion;
an oil separation space portion in fluid communication with the discharge pressure space portion and comprising an exhaust port on one side; and
a first passage configured to provide fluid communication between the oil separation space portion and the intermediate pressure space portion.

	Claim 5:
	In line 6, the phrase “a sealing member” has been replaced with --an additional sealing member--.

Claim 7:
	In line 6, the phrase “a sealing member” has been replaced with --an additional sealing member--.

Claim 10 now recites:
	(Currently Amended) The motor operated compressor of claim 1, wherein the first sealing portion comprises: 
	a first sealing groove disposed in at least one of the rear housing or the orbiting scroll, wherein the is inserted into the first sealing groove and is configured to float toward an opposite member based on a pressure difference between the first space and the second space.

Claims 12-13 are now cancelled.

Claim 14:
	In line 1, the number “13” has been replaced with number --1--.

Claim 17 now recites:
	(Currently Amended) A motor operated compressor, comprising:
			a housing comprising a first space;	
		a fixed scroll disposed within the housing, the fixed scroll comprising a fixed end plate portion and a fixed wrap disposed on a side surface of the fixed end plate portion;
		an orbiting scroll disposed between the fixed scroll and the housing, the orbiting scroll comprising an orbiting end plate portion and an orbiting wrap disposed on a side of the orbiting end plate portion, the orbiting wrap being configured to:
engage with the fixed wrap to form a compression chamber having a discharge side in fluid communication with the first space, and
perform an orbiting movement with respect to the fixed scroll;
		a first sealing member disposed between the orbiting scroll and the [[rear]] housing;
		a second sealing member disposed between the frame scroll and the housing; [[and]]
		a third sealing member disposed between the frame scroll and the orbiting scroll;
		a sealing portion configured to surround the first space to form a second space on an outer edge of the first space;
		an intermediate pressure space portion having a predetermined depth from an opening side end surface facing the housing to form the second space;
		a discharge pressure space portion having a predetermined depth from the intermediate pressure space portion, wherein the sealing portion is disposed between the discharge pressure space portion and the intermediate space portion to form the first space;
		an annular protrusion disposed between the intermediate pressure space portion and the discharge pressure space portion, wherein the first sealing member is disposed in the annual protrusion;
		an oil separation space portion in fluid communication with the discharge pressure space portion and comprising an exhaust port on one side; and
		a first passage configured to provide fluid communication between the oil separation space portion and the intermediate pressure space portion.

Claim 18 now recites:
	(Currently Amended) The motor operated compressor of claim 17, the first sealing member is configured to float toward an opposite member based on a pressure difference between the first space and the second space.

Claim 20 now recites:
(Currently Amended) The motor operated compressor of claim 17, the third sealing member is configured to float based on a pressure of the second space.


Allowable Subject Matter
Claims 1-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, and 17, the closest prior art of record fails to disclose or render obvious the combination including:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4,732,550 to Suzuki et al. discloses a Scroll fluid machine with fine regulation elements in grooves having stepped portion.
US 8,057,202 to Haller discloses a tip seal for a scroll compressor.
US 2015/0037190 to Smerud et al. discloses an Oldham coupling with enhanced key surface in a scroll compressor.
US 8,647,085 to Iwano et al. discloses a scroll fluid machine having a communication passage between an inner periphery of lip seal and an outer periphery of drive shaft or ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746             

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746